DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Han (US 2009/0095311) as evidenced by NPL “Specific Heat Capacity of Metals Table Chart” and “Thermal conductivities of elements”.  A copy of NPL “Specific Heat Capacity of Metals Table Chart” and “Thermal conductivities of elements” is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Han teaches an aerosol-generating article (title) comprising: a heat diffuser including a non-combustible porous body (Figs 2, 5-8, atomizer assembly 8, porous component 81, 0066) configured to absorb heat  (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066) from an electric heating element (Figs 5-8, electric heating rod 82, 0067), the porous body being thermally conductive (8, 81) such that air drawn through the porous body is heated by the heat absorbed by the porous body (0066), the heat diffuser (8, 81) being located at a distal end of (8, 81 located adjacent to right side end of shell a) an aerosol-generating article, the distal end being upstream from an outlet end (Fig 2, air channel b1, 0071) of the aerosol-generating article; and an aerosol-forming substrate (Figs 1-4, liquid storage 9, 0070, 0071) downstream of the heat diffuser, the heat diffuser (8, 81) being configured to heat the aerosol-forming substrate (9) to form an aerosol.
With respect to the limitations of claims 2, 3 and 4, Han teaches the aerosol-forming substrate is a liquid aerosol-forming substrate (Figs 1-4, liquid storage 9, 0070) and the aerosol-generating article further comprises: a liquid retention medium (Figs 3, 4, perforated component for liquid storage 9 is made of such materials as PLA fiber, terylene fiber or nylon fiber, 0070) configured to retain the liquid aerosol-forming substrate, the heat diffuser (8, 81) and the liquid retention medium (9) being spaced apart in a longitudinal direction of the aerosol-generating article; the heat diffuser and the liquid retention medium define a space (Fig 1, annular space between 8, 9) between the heat diffuser and the liquid retention medium; the heat diffuser (Figs 5-7, porous component 81, 0067) is removably coupled (mandrils 823, 0067) to the electric heating element (electric heating rod 82, 0067).
With respect to the limitations of claim 5, Han teaches an aerosol-generating (title) system comprising: an electrically operated aerosol-generating device (Fig 1), the electrically operated aerosol-generating device including, an electric heating element (Figs 5-8, electric heating rod 82, 0067) configured to generate heat, a heat diffuser including a non-combustible porous body (Figs 2, 5-8, atomizer assembly 8, porous component 81, 0066) configured to absorb heat (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066) from the electric heating element, the porous body being thermally conductive (8, 81) such that, in use, air drawn through the porous body is heated by the heat absorbed by the porous body (0066), the heat diffuser being located at a distal end of an aerosol-generating article (8, 81 located adjacent to right side end of shell a), the distal end being upstream from an outlet end (Fig 2, air channel b1, 0071) of the aerosol-generating article; and an aerosol-forming substrate (Figs 1-4, liquid storage 9, 0070, 0071) downstream of the heat diffuser, the heat diffuser (8, 81) being configured to heat the aerosol-forming substrate (9) to form an aerosol.
With respect to the limitations of claims 6, 7, 11, 14, 15, 16, 17 and 18, Han teaches the electrically operated aerosol-generating device includes the electric heating element (82) and a housing having a cavity (shell a, 0063), the aerosol-generating article being received in the cavity such that the heat diffuser (8, 81) is penetrated by the electric heating element (see figures 5-8); the heat diffuser (Figs 5-7, porous component 81, 0067) is removably coupled (mandrils 823, 0067) to the electric heating element (electric heating rod 82, 0067); the porous body includes a material having a thermal conductivity of at least 40 W/m.K at 23 degrees Celsius and a relative humidity of 50% (the porous component 81 is made of foamed nickel, 0066, nickel has a thermal conductivity of 90.9 W/(m.K) as evidenced by Thermal conductivities of elements); the porous body includes a thermally conductive material selected from a group comprising of aluminium, copper, zinc, steel (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066), silver, thermally conductive polymers, or any combination or alloy thereof; the porous body (8, 81) is configured to be penetrated by the electric heating element, the electric heating element (see figures 5-8) forming being a part of the aerosol-generating device; the porous body (8,81) defines a cavity configured to receive the electric heating element (see figures 5-8) when the heat diffuser is coupled to the aerosol-generating device; the porous body is rigid (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066); further comprising: the electric heating element thermally (Figs 5, 8, electric heating rod 82) coupled to the porous body (8, 81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claim 5.
With respect to the limitations of claims 8, 9, 10, 12 and 13, Han teaches the porous body having a surface area to volume ratio (Figs 5-7) and the porous body includes a material having a thermal conductivity (the porous component 81 is made of foamed nickel, 0066, nickel has a thermal conductivity of 90.9 W/(m.K).  Han discloses the claimed invention except for the porous body has a surface area-to-volume ratio of at least 20 to 1; the surface area- to-volume ratio is at least 100 to 1; the surface area- to-volume ratio is at least 500 to 1; the porous body includes a material having a thermal conductivity of at least 100 W/m.K at 23 degrees Celsius and a relative humidity of 50%; the material includes a thermal conductivity of at least 150 W/m.K at 23 degrees Celsius and a relative humidity of 50%.
However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the porous body has a surface area-to-volume ratio of at least 20 to 1; the surface area- to-volume ratio is at least 100 to 1; the surface area- to-volume ratio is at least 500 to 1; the porous body includes a material having a thermal conductivity of at least 100 W/m.K at 23 degrees Celsius and a relative humidity of 50%; the material includes a thermal conductivity of at least 150 W/m.K at 23 degrees Celsius and a relative humidity of 50%, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable surface area- to-volume ratio and material conditions involves only routine skill in the art (see MPEP 2144.04).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claims 5, 15 and 18, further in view of Mironov (WO 2015/176898).
With respect to the limitations of claim 19, Han discloses the claimed invention except for explicitly showing the electric heating element comprises a susceptor in the porous body.  However, Mironov discloses the electric heating element comprises a susceptor (Fig 1, susceptor 25, Pg 13, Par 1, 2) in the body (Fig 1, aerosol-forming substrate 20, Pg 13, Par 1) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating element being located within the porous body of Han with the electric heating element comprises a susceptor in the porous body of Mironov for the purpose of providing a known heating element that is inductively heated to a sufficient temperature to form an aerosol within the aerosol-forming substrate (Pg 15, Par 1).  

To the degree that it can be argued that Han fails to disclose the limitations of claim 15 directed to “the porous body is penetrated by the electric heating element”, the following rejection is set forth below.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claim 5, further in view of Plojoux (US 2015/0013696) or Klienfeld (US 5,783,140).
With respect to the limitations of claim 15, Han discloses the porous body (8, 81) receiving the heating element (Figs 5-8, electric heating rod 82).  Han discloses the claimed invention except for the porous body is penetrated by the heating element.  However, Plojoux discloses the body (Figs 1-3, aerosol-forming substrate 203, 0091, 0092) is penetrated by the heating element (heating element 115, 0092) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element of Han with the body is penetrated by the heating element of Plojoux for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the aerosol-forming substrate, thereby improving the overall heat exchange between the heater and aerosol-forming substrate.
Additionally, Kleinfeld discloses the body is penetrated (Col 6, Lines 12-25, sufficient to pier the opening of spout 18) by the heating element (Fig 4, heating element 22, in-board end 26, Col 5-6) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element when the heat diffuser is coupled to the aerosol-generating device of Han with the body is penetrated by the heating element of Kleinfeld for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the heated substrate, thereby improving the overall heat exchange between the heater and the substrate.

To the degree that it can be argued that Han fails to disclose the limitations of claims 1 and 15 directed to “the heat diffuser being located at a distal end of an aerosol-generating article”, the following rejection is set forth below.
Claims 1-7, 11 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) in view of Wilson (US 1,535,005) as evidenced by NPL “Specific Heat Capacity of Metals Table Chart” and “Thermal conductivities of elements”. 
With respect to the limitations of claims 1-7, 11 and 14-18, Han discloses all of the limitations of the claims as set forth above except for the heat diffuser being located at a distal end of an aerosol-generating article.  However, Wilson discloses the heat diffuser (Fig 1, 2, smoke filtering material 23, Pg 1, Col 2) being located at a distal end of an aerosol-generating article (pipe bowl 10, stem 11, mouthpiece 12, Pg 1, Col 1) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol-generating article of Han having a heat diffuser located in the aerosol-generating article with the heat diffuser being located at a distal end of an aerosol-generating article of Wilson for the purpose of locating the heat diffuser in a known location that is suitable for filtering all of the smoke that passes through the chamber to collect harmful residues such as ash, carbon, oil and nicotine (Pg 2, Col 1, Lines 1-10).

Claims 8, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) in view of Wilson (US 1,535,005) as applied to claim 5.
With respect to the limitations of claims 8, 9, 10, 12 and 13, Han teaches the porous body having a surface area to volume ratio (Figs 5-7) and the porous body includes a material having a thermal conductivity (the porous component 81 is made of foamed nickel, 0066, nickel has a thermal conductivity of 90.9 W/(m.K).  Han in view of Wilson discloses the claimed invention except for the porous body has a surface area-to-volume ratio of at least 20 to 1; the surface area- to-volume ratio is at least 100 to 1; the surface area- to-volume ratio is at least 500 to 1; the porous body includes a material having a thermal conductivity of at least 100 W/m.K at 23 degrees Celsius and a relative humidity of 50%; the material includes a thermal conductivity of at least 150 W/m.K at 23 degrees Celsius and a relative humidity of 50%.
However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the porous body has a surface area-to-volume ratio of at least 20 to 1; the surface area- to-volume ratio is at least 100 to 1; the surface area- to-volume ratio is at least 500 to 1; the porous body includes a material having a thermal conductivity of at least 100 W/m.K at 23 degrees Celsius and a relative humidity of 50%; the material includes a thermal conductivity of at least 150 W/m.K at 23 degrees Celsius and a relative humidity of 50%, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable surface area- to-volume ratio and material conditions involves only routine skill in the art (see MPEP 2144.04).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) in view of Wilson (US 1,535,005) as applied to claims 5, 15 and 18, further in view of Mironov (WO 2015/176898).
With respect to the limitations of claim 19, Han in view of Wilson discloses the claimed invention except for explicitly showing the electric heating element comprises a susceptor in the porous body.  However, Mironov discloses the electric heating element comprises a susceptor (Fig 1, susceptor 25, Pg 13, Par 1, 2) in the body (Fig 1, aerosol-forming substrate 20, Pg 13, Par 1) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating element being located within the porous body of Han in view of Wilson with the electric heating element comprises a susceptor in the porous body of Mironov for the purpose of providing a known heating element that is inductively heated to a sufficient temperature to form an aerosol within the aerosol-forming substrate (Pg 15, Par 1).  

To the degree that it can be argued that Han fails to disclose the limitations of claim 15 directed to “the porous body is penetrated by the electric heating element”, the following rejection is set forth below.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) in view of Wilson (US 1,535,005) as applied to claim 5, further in view of Plojoux (US 2015/0013696) or Klienfeld (US 5,783,140).
With respect to the limitations of claim 15, Han discloses the porous body (8, 81) receiving the heating element (Figs 5-8, electric heating rod 82).  Han in view of Wilson discloses the claimed invention except for the porous body is penetrated by the heating element.  However, Plojoux discloses the body (Figs 1-3, aerosol-forming substrate 203, 0091, 0092) is penetrated by the heating element (heating element 115, 0092) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element of Han in view of Wilson with the body is penetrated by the heating element of Plojoux for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the aerosol-forming substrate, thereby improving the overall heat exchange between the heater and aerosol-forming substrate.
Additionally, Kleinfeld discloses the body is penetrated (Col 6, Lines 12-25, sufficient to pier the opening of spout 18) by the heating element (Fig 4, heating element 22, in-board end 26, Col 5-6) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element when the heat diffuser is coupled to the aerosol-generating device of Han in view of Wilson with the body is penetrated by the heating element of Kleinfeld for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the heated substrate, thereby improving the overall heat exchange between the heater and the substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,660,368 and US Patent No. 11,464,080 (US 16/849,187).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/27/2022